UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number1-14012 EMERITUS CORPORATION (Exact name of registrant as specified in its charter) WASHINGTON 91-1605464 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3131 Elliott Avenue, Suite 500, Seattle, WA 98121 (Address of principal executive offices) (206) 298-2909 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filero Accelerated filerþ Non-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ As of April 26, 2013, 47,375,409 shares of the Registrant’s Common Stock were outstanding. EMERITUS CORPORATION Table of Contents Part I.Financial Information Page No. Item 1.Financial Statements (unaudited): 1 Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 3 Condensed Consolidated Statements of Comprehensive Loss for the three months ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 Part II.Other Information Note: Items 2, 3, 4, and 5 of Part II have been omitted because they are not applicable. Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 6. Exhibits 38 Signature 39 Index to Exhibits 40 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) [The rest of this page is intentionally left blank] 1 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (In thousands, except share data) ASSETS March 31, December 31, Current Assets: Cash and cash equivalents $ $ Short-term investments Trade accounts receivable, net of allowance of $7,871 and $7,179 Other receivables Tax, insurance, and maintenance escrows Prepaid insurance expense Deferred tax asset Other prepaid expenses and current assets Total current assets Investments in unconsolidated joint ventures Property and equipment, net of accumulated depreciation of $577,386 and $533,710 Restricted deposits and escrows Goodwill Other intangible assets, net of accumulated amortization of $35,846 and $47,547 Other assets, net Total assets $ $ LIABILITIES, SHAREHOLDERS' EQUITY AND NONCONTROLLING INTEREST Current Liabilities: Current portion of long-term debt $ $ Current portion of capital lease and financing obligations Trade accounts payable Accrued employee compensation and benefits Accrued interest Accrued real estate taxes Accrued insurance liabilities Other accrued expenses Deferred revenue Unearned rental income Total current liabilities Long-term debt obligations, less current portion Capital lease and financing obligations, less current portion Deferred gain on sale of communities Deferred straight-line rent Other long-term liabilities Total liabilities Redeemable noncontrolling interest Commitments and contingencies Shareholders' Equity and Noncontrolling Interest: Preferred stock, $0.0001 par value.Authorized 20,000,000 shares, none issued – – Common stock, $0.0001 par value.Authorized 100,000,000 shares, issued and outstanding 47,364,944 and 45,814,988 shares 5 5 Additional paid-in capital Accumulated deficit ) ) Total Emeritus Corporation shareholders' equity Noncontrolling interest Total shareholders' equity Total liabilities, shareholders' equity, and noncontrolling interest $ $ See accompanying Notes to Condensed Consolidated Financial Statements 2 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Three Months Ended March 31, Revenues: Community revenue $ $ Management fees Reimbursed costs incurred on behalf of managed communities Total operating revenues Expenses: Community operations (exclusive of depreciation and amortization and community leases shown separately below) General and administrative Transaction costs Impairments of long-lived assets – Depreciation and amortization Community leases Costs incurred on behalf of managed communities Total operating expenses Operating income from continuing operations Other income (expense): Interest income Interest expense ) ) Change in fair value of derivative financial instruments 5 ) Net equity losses for unconsolidated joint ventures ) ) Other, net Net other expense ) ) Loss from operations before income taxes ) ) Provision for income taxes ) ) Net loss ) ) Net (income) loss attributable to the noncontrolling interests ) 14 Net loss attributable to Emeritus Corporation common shareholders $ ) $ ) Basic and diluted loss per common share attributable to Emeritus Corporation common shareholders $ ) $ ) Weighted average common shares outstanding See accompanying Notes to Condensed Consolidated Financial Statements 3 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (In thousands) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive income (loss) net of tax: None – – Other comprehensive income (loss) net of tax: – – Comprehensive loss ) ) Comprehensive income (loss) attributable to the noncontrolling interests ) 14 Comprehensive loss attributable to Emeritus Corporation common shareholders $ ) $ ) See accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Amortization of above/below market rents Amortization of deferred gains ) ) Gain on early extinguishment of debt ) – Impairments of long-lived assets – Amortization of loan fees Allowance for doubtful receivables Equity investment losses 12 Stock-based compensation Change in fair value of derivative financial instruments (5 ) Deferred straight-line rent Deferred revenue ) Other Change in other operating assets and liabilities Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) Other assets ) ) Advances from (to) affiliates and other managed communities, net ) Distributions from unconsolidated joint ventures, net ) Net cash used in investing activities ) ) Cash flows from financing activities: Sale of stock, net Distribution to redeemable noncontrolling interest ) – Increase in restricted deposits ) ) Debt issuance and other financing costs ) ) Proceeds from long-term borrowings and financings – Repayment of long-term borrowings and financings ) ) Repayment of capital lease and financing obligations ) ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See accompanying Notes to Condensed Consolidated Financial Statements 5 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Three Months Ended March 31, Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes Cash received during the period for income tax refunds 19 40 Non-cash financing and investing activities: Change in receivable from exercise of stock options 20 HCP Transaction: Increase in property and equipment and financing lease obligation – See accompanying Notes to Condensed Consolidated Financial Statements 6 Table of Contents EMERITUS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended March 31, 2013 and 2012 Note 1. Description of Business Emeritus Corporation (“Emeritus,” the “Company,” “we,” “us,” or “our”) is an assisted living and Alzheimer’s and dementia care (“memory care”) service provider focused on operating residential style senior living communities with operations throughout the United States.Each of these communities provides a residential housing alternative for senior citizens who need help with the activities of daily living, with an emphasis on assisted living and personal care services.We also offer a range of outpatient therapy and home health services.As of March 31, 2013, we owned 192 communities and leased 274 communities.These 466 communities comprise the communities included in the condensed consolidated financial statements and are referred to as our “Consolidated Portfolio.” We also provide management services to independent and related-party owners of senior living communities.As of March 31, 2013, we managed 17 communities, four of which are owned by joint ventures in which we have a financial interest.The majority of our management agreements provide for fees of 5.0% of gross collected revenues.These communities that we manage for others, combined with our Consolidated Portfolio, are referred to as our “Operated Portfolio.” Note 2. Summary of Significant Accounting Policies and Use of Estimates To prepare financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”), management is required to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, and expenses, and related disclosure of contingent assets and liabilities.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. We have adopted certain significant accounting policies that are critical to the judgments and estimates used in the preparation of our condensed consolidated financial statements.We record revisions to such estimates in the period in which the facts that give rise to the revision become known.A detailed discussion of our significant accounting policies and the use of estimates is contained in our Annual Report on Form 10-K for the year ended December 31, 2012 (“Form 10-K”), which we filed with the Securities and Exchange Commission (“SEC”). Basis of Presentation The condensed consolidated financial statements include the accounts of Emeritus and its wholly owned subsidiaries.Intercompany balances and transactions have been eliminated. The unaudited condensed consolidated financial statements reflect all adjustments that are, in our opinion, necessary to fairly state our financial position, results of operations, and cash flows as of March 31, 2013 and for all periods presented.Except as otherwise disclosed in these notes to the condensed consolidated financial statements, such adjustments are of a normal, recurring nature.Our results of operations for the period ended March 31, 2013 are not necessarily indicative of the results of operations that we may achieve for the full year ending December 31, 2013.We presume that readers of the interim financial information in this Quarterly Report on Form 10-Q have read or have access to our 2012 audited consolidated financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in our Form 10-K for the year ended December 31, 2012.Therefore, we have omitted certain footnotes and other disclosures that are disclosed in our Form 10-K. 7 EMERITUS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended March 31, 2013 and 2012 Table of Contents Segment Information In November 2012, we acquired Nurse On Call, Inc. (“NOC”), a home healthcare provider.Also, we began leasing 129 senior living communities in the fourth quarter of 2012 and four communities in the first quarter of 2013, that we had previously managed for an unconsolidated joint venture (the “HCP Transaction”) (see Note 4).As a result of these transactions, Emeritus is comprised of three operating segments and reporting units, which are: (i) ancillary services, including NOC; (ii) the 133 communities leased in the HCP Transaction; and (iii) the legacy Emeritus communities. However, for financial reporting purposes, these operating segments are combined into one reporting segment, which is assisted living and related services, because NOC’s revenues, net income, and total assets are less than 10% of those of Emeritus, and the leased senior living communities meet applicable aggregation criteria and are therefore combined. Recent Accounting Pronouncements In July 2012, the Financial Accounting Standards Board (the “FASB”) issued ASU No. 2012-02, Testing Indefinite-Lived Intangible Assets for Impairment.The standard is intended to reduce the cost and complexity of testing indefinite-lived intangible assets other than goodwill for impairment.It allows companies to perform a “qualitative” assessment to determine whether further impairment testing of indefinite-lived intangible assets is necessary.The standard allows an entity the option to first assess qualitatively whether it is more likely than not (that is, a likelihood of more than 50%) that an indefinite-lived intangible asset is impaired, thus necessitating that it perform the quantitative impairment test.An entity is not required to calculate the fair value of an indefinite-lived intangible asset and perform the quantitative impairment test unless the entity determines that it is more likely than not that the asset is impaired.We adopted ASU 2012-02 effective January 1, 2013 and it did not have a material impact on our financial statements. In June 2011, the FASB issued ASU 2011-05, Presentation of Comprehensive Income.This standard eliminates the option to report other comprehensive income and its components in the statement of shareholders’ equity.The standard required us to elect to present items of net income and other comprehensive income in one continuous statement—referred to as the statement of comprehensive income—or in two separate, but consecutive, statements.The statement(s) are required to be presented with equal prominence as the other primary financial statements and prior period statement(s) are required to be recast to conform to the new presentation.On December 23, 2011, the FASB issued a final standard to defer the new requirement to present reclassifications of other comprehensive income on the face of the income statement.Companies are still required to adopt the other requirements contained in ASU 2011-05 for the presentation of comprehensive income.We adopted ASU 2011-05 beginning with our financial statements for the first quarter of 2012, and it did not have a material impact on our financial statements or related disclosures. In February 2013, the FASB issued ASU 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.The amendments in this update require an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under GAAP to be reclassified in its entirety to net income.For other amounts that are not required under GAAP to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference other disclosures required under GAAP that provide additional detail about those amounts.We adopted ASU 2013-02 effective January 1, 2013, and it did not have a material impact on our financial statements or related disclosures. Revision of Prior Period Financial Statements Costs Incurred on Behalf of Managed Communities.We manage certain communities under contracts that provide for payment to the Company of a monthly management fee plus reimbursement of certain operating expenses.Costs incurred on behalf of managed communities are comprised entirely of community operating expenses and include items such as employee compensation and benefits, insurance, and costs incurred under national vendor contracts.In the second quarter of 2012, we determined that the Company is the primary obligor for certain expenses incurred and those reimbursed operating expenses should be reported gross versus net as had been reported in prior periods.Consequently, such expenses should be reported as costs incurred on behalf of managed communities and included in total operating expense in our condensed consolidated statements of operations with a corresponding amount of revenue recognized in the same period in which the expense is incurred and the Company is due reimbursement. 8 EMERITUS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended March 31, 2013 and 2012 Table of Contents The prior-period financial statements included in this filing have been revised to reflect this correction, which increased our total operating expenses and total operating revenues by $51.6 million for the three months ended March 31, 2012. These revisions were limited to total operating revenues and expenses and had no impact on our condensed consolidated balance sheets, statements of cash flows, operating income from continuing operations, or net loss.We do not consider such revisions to be material to any previously issued financial statements. Accrued Insurance Liabilities.In the first quarter of 2013, we determined that portions of our accruals for professional and general liability and workers’ compensation, which are not expected to be paid within one year of the balance sheet date, should be classified as long-term liabilities (see Note 11).The prior-period financial statements included in this filing have been revised to reflect this correction, which decreased current liabilities and increased long-term liabilities by $55.7 million as of December 31, 2012.In addition, a portion of receivables from insurance companies related to professional and general liability was reclassified, which decreased current assets and increased other assets, net, by $10.1 million as of December 31, 2012.A portion of prepaid insurance expense related to our workers’ compensation program was reclassified, which decreased current assets and increased restricted deposits and escrows by $27.4 million as of December 31, 2012. In addition, certain reclassifications were made to the condensed consolidated balance sheet as of December 31, 2012 to conform to the current-year presentation.Specifically, the current portion of accrued professional and general liability and workers’ compensation, as well as accrued health insurance, are included in accrued insurance liabilities as of March 31, 2013 and December 31, 2012.As of December 31, 2012, we reclassified $23.7 million related to workers compensation and health insurance from accrued employee compensation and benefits to accrued insurance liabilities. Note 3. Stock-Based Compensation We have three equity incentive plans: the Amended and Restated 2006 Equity Incentive Plan (the “2006 Plan”), the Amended and Restated Stock Option Plan for Non-employee Directors (the “Directors Plan”) and the 1995 Stock Incentive Plan (the “1995 Plan”).Employees may also participate in our 2009 Employee Stock Purchase Plan (the “2lan”).We record compensation expense based on the fair value for all stock-based awards, which amounted to $3.3 million and $2.8 million for the three months ended March 31, 2013 and 2012, respectively. Stock Incentive Plans The following table summarizes our stock option activity for the three months ended March 31, 2013: Weighted Aggregate Shares Average Intrinsic Underlying Exercise Value Options Price Outstanding at beginning of period $ $ Granted – – Exercised ) Forfeited/expired ) Outstanding at end of period Options exercisable Options exercisable in the money Options exercisable out of the money – – We granted 7,496 unvested shares during the current period, at a weighted average grant date fair value of $26.68. 9 EMERITUS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended March 31, 2013 and 2012 Table of Contents Note 4. Acquisitions and Other Significant Transactions We make acquisitions of certain businesses and complete other transactions from time to time that we believe align with our strategic intent to, among other factors, enhance the overall care of our residents as well as maximize our revenues, operating income, and cash flows. 2013 Stock Offering On March 18, 2013, pursuant to an underwritten secondary public offering, certain shareholders completed the sale of 7,973,600 shares of our common stock held by them.On the same date, in connection with the underwriter’s exercise of its option to purchase additional shares of our common stock, the Company sold 1,196,040 newly issued shares to the underwriter and received net cash proceeds of $31.3 million. 2ransaction The Company held a 6.0% ownership interest in a joint venture (the “Sunwest JV”) with BRE/SW Member LLC, an affiliate of Blackstone Real Estate Advisors VI, L.P (“Blackstone”), Columbia Pacific Opportunity Fund (“Columbia Pacific”), which is controlled by Daniel R. Baty, a founder of the Company and the Chairman of our board of directors, and certain other tenant-in-common investors.In October 2012, the Sunwest JV entered into a purchase and sale agreement with Emeritus and HCP, Inc. (“HPC”), a real estate investment trust (“REIT”), whereby the Sunwest JV agreed to sell to HCP 142 of its Properties, 133 of which were then leased to Emeritus (the “HCP Leased Communities”) and nine were then sold to Emeritus (the “Emeritus Nine Communities”) for $62.0 million, with $52.0 million financed with a loan from HCP (the “HCP Loan”).The HCP Leased Communities are operated by Emeritus under lease agreements with HCP (collectively, the “HCP Lease”) and became, at the date of closing, part of the Company’s Consolidated Portfolio.The Emeritus Nine Communities are operated by Emeritus, except one that continues to be managed by an unrelated third party. At the initial closing on October 30, 2012, the Sunwest JV sold 136 of the 142 Properties to HCP, which included the Emeritus Nine Communities that Emeritus then purchased from HCP.At the second closing on December 4, 2012, HCP purchased two more of the Properties, which were included in the HCP Leased Communities and became part of the HCP Lease as of that date. In the first quarter of 2013, the Sunwest JV closed on the sale of the remaining four HCP Leased Communities and they were added to the HCP Lease. The aggregate sales price payable to the Sunwest JV for the Properties was $1.8 billion. When final distributions are made by the Sunwest JV, Emeritus expects to have received, in total, cash of approximately $139.0 million, comprised of approximately $45.0 million for the Company’s ownership interest in the Sunwest JV and a promote incentive payment of approximately $94.0 million based on the final rate of investment return to the Sunwest JV’s investors.As of March 31, 2013, Emeritus had received total cash distributions of $104.5 million related to the sale.Remaining distributions are expected in 2013. We are accounting for the HCP Lease as a financing capital lease and our acquisition of the Emeritus Nine Communities as an asset purchase.Due to our ownership interest in the Sunwest JV, we are accounting for the acquisition of the HCP Leased Communities as a sale and leaseback.Because we currently expect to exercise all renewal options, we will have substantial continuing involvement in the HCP Leased Communities.As a result, in accordance with GAAP, we deferred the gain associated with our equity interest in the Sunwest JV and account for it as a portion of the lease financing obligation.As a component of the lease financing obligation, it will be amortized as a reduction of principal over the estimated lease period.As of March 31, 2013, the deferred gain was $91.7 million, which represents our share of the cash proceeds from the sale through March 31, 2013, including the promote incentive, net of our investment in the Sunwest JV.In January 2013, we received an additional cash distribution from the Sunwest JV in the amount of $14.8 million, which was added to our lease financing obligation. 10 EMERITUS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended March 31, 2013 and 2012 Table of Contents 2012 Nurse On Call Acquisition In November 2012, we purchased Nurse On Call, Inc., the largest Medicare-licensed provider of home healthcare services in Florida.We paid cash of $102.9 million (net of cash acquired) for 91.0% of the equity of NOC’s parent company, and the remaining $10.0 million of equity is owned by certain members of NOC’s management team (the “Minority Members”).We acquired NOC in order to increase our service offerings to seniors, with the future goal of expanding this platform beyond Florida.In calendar 2012 and during the first quarter of 2013, less than 10% of NOC’s revenues were derived from services provided in any senior living community, including ours. In connection with the NOC acquisition, we entered into a put/call agreement, whereby the Minority Members have the right to require us to purchase certain of their equity interests beginning on January 1, 2016 (or earlier upon the occurrence of certain events).Likewise, we have the right to require any of the Minority Members to sell certain of their equity interests to us beginning on January 1, 2016 (or earlier, if any of the Minority Members cease to be an employee).The purchase price will be based on a formula specified in the put/call agreement.Because the minority members have a put right, under GAAP the equity held by the Minority Members is classified on the consolidated balance sheet as redeemable noncontrolling interests, which is outside of our permanent equity.The balance of redeemable noncontrolling interests as of March 31, 2013 and December 31, 2012 was $6.4 million and $10.1 million, respectively.The decrease in the first quarter of 2013 is the result of a distribution to the members from the proceeds of a $50.0 million credit facility that NOC entered into in February 2013 (see Note 5). The following table sets forth the effect on our results of operations had the acquisition of NOC occurred as of January 1, 2012 (in thousands): Pro Forma Combined (unaudited) Three Months Ended March 31, Total operating revenues $ $ Operating income from continuing operations Loss from continuing operations before income taxes ) ) Net loss attributable to Emeritus Corporation common shareholders ) ) Basic and diluted loss per common share attributable to Emeritus Corporation common shareholders: $ ) $ ) Basic and diluted weighted average common shares outstanding: 2012 Dispositions Subsequent to March 31, 2012, we sold four communities with a total of 236 units and used the net proceeds to retire the related mortgage debt and for general corporate purposes. 11 EMERITUS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended March 31, 2013 and 2012 Table of Contents Note 5. Long-Term Debt NOC Credit Facility In February 2013, NOC and its subsidiaries (the “NOC Entities”) entered into a $50.0 million syndicated credit facility with KeyBank National Association and certain other lenders.The credit facility consists of a $50.0 million term loan, the proceeds of which are to be used to finance its expansion, to refinance existing indebtedness of Emeritus, and other general corporate purposes. The loan has a four-year term, maturing in February 2017, and the interest accrues, at the election of NOC, at a base rate or LIBOR, plus an applicable spread based on the NOC Entities’ total leverage ratio.As of the date of this report, the interest rate is equal to LIBOR plus 4.75%.Principal of the term loan is payable quarterly in equal installments of $1.875 million.The NOC Entities paid loan fees and related expenses of $814,000 in connection with the extension of the credit facility. The credit facility is secured by substantially all of the personal property of the NOC Entities and by NOC’s stock and is cross-collateralized and cross-defaulted with existing KeyBank loans to Emeritus.In addition, Emeritus, affiliates of Emeritus and NOC’s parent company guaranty the payment and performance of the NOC Entities under the credit facility.The credit agreement underlying the credit facility contains usual and customary events of default and affirmative and negative covenants that, among other things, place limitations on the NOC Entities’ ability to create or allow to exist liens, issue equity, pay dividends, transact with affiliates and make asset dispositions and investments.The credit agreement also contains financial covenants of the NOC Entities measured on a consolidated basis that include a debt service coverage ratio, total leverage ratio and minimum required levels of liquidity and net worth.Emeritus, as guarantor, must maintain specified fixed charge coverage ratios on a consolidated basis and, during the first 12 months of the loan, a minimum of $25.0 million of liquidity (reduced to $20.0 million thereafter). Debt Repayments In January 2013, we retired a note payable to Health Care REIT, Inc. (“HCN”) with an outstanding principal balance of $12.9 million and an interest rate of 9.99%. In March 2013, we reduced the principal balance of a note payable to HCN from $45.8 million to $15.8 million.As of March 31, 2013, the note bears interest at 8.77%.Also in March 2013, we notified a subsidiary of Ventas, Inc. (“Ventas”) that we intend to repay a $30.0 million note payable to Ventas that bears interest at 8.80%. We expect to make this payment in the second quarter of 2013. Debt and Lease Covenants Our lease and loan agreements generally include customary provisions related to: (i) restrictions on cash dividends, investments, and borrowings; (ii) cash held in escrow for real estate taxes, insurance, and building maintenance; (iii) financial reporting requirements; and (iv) events of default.Certain loan agreements require the maintenance of debt service coverage or other financial ratios and specify minimum required annual capital expenditures at the related communities.Many of our lease and debt instruments contain “cross-default” provisions pursuant to which a default under one obligation can cause a default under one or more other obligations to the same lender or property owner.Such cross-default provisions affect the majority of our properties.Accordingly, an event of default could cause a material adverse effect on our financial condition if such debts/leases are cross-defaulted.As of March 31, 2013, we were in violation of financial covenants in two lease agreements covering five communities and one loan agreement covering two communities.We obtained waivers from the lessors through June 30, 2013 and, as such, are currently in compliance. As of December 31, 2012, we were not in compliance with certain financial covenants required by our master lease agreement with Ventas.In February 2013, we received a waiver of these violations through January 1, 2014 in connection with the modification of the master lease, which modifications include a resetting of the lease coverage ratios, the ability to cure up to four lease coverage shortfalls with cash deposits, and an extension of the period allowed for us to exercise purchase options.In addition, in accordance with a put option provision in the master lease related to two communities, in April 2013, we purchased one of the communities from Ventas for the option price of $3.9 million (see Note 12).The difference between the option price and our estimate of the fair value of the community is $2.3 million, which we recorded 12 EMERITUS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended March 31, 2013 and 2012 Table of Contents as additional rent expense and a current liability as of December 31, 2012.The other community remains subject to a put option if certain financial covenants are not met, beginning in the first quarter of 2014. Note 6. Derivative Financial Instruments Pursuant to the terms of a credit agreement, in October 2011 we purchased an interest rate cap for a cash payment of $1.6 million.This contract effectively caps the LIBOR on a notional amount of $132.0 million at 2.50% over the term of the loan.As of March 31, 2013, the fair value of the interest rate cap was $169,000, which is included in other assets, net, in the condensed consolidated balance sheet (see Note 9). Note 7. Loss Per Share Potential dilutive shares consist of the incremental common shares issuable upon the exercise of outstanding stock options (both vested and unvested) using the treasury stock method. Potential dilutive shares are excluded from the computation of earnings per share if their effect is antidilutive.As of March 31, 2013 and 2012, we had outstanding stock options totaling 4.0 million and 4.4 million, respectively, that were excluded from the computation of net loss per share because they were antidilutive. Performance-based restricted and unvested shares, totaling 699,918 shares as of March 31, 2013, are included in total outstanding shares but are excluded from the loss per share calculation until the related performance criteria have been met. Note 8. Liquidity As of March 31, 2013, we had a working capital deficit of $46.3 million compared to a working capital deficit of $55.5 million at December 31, 2012.We are able to operate in the position of a working capital deficit because we often convert our revenues to cash more quickly than we are required to pay the corresponding obligations incurred to generate those revenues, and we have historically refinanced or extended maturities of debt obligations as they become current liabilities.Our operations result in a low level of current assets to the extent we have used cash for business development expenses or to pay down long-term liabilities.Additionally, the working capital deficit as of March 31, 2013 included the following non-cash items: a $28.3 million deferred tax asset and, as part of current liabilities, $51.3 million of deferred revenue and unearned rental income.Additionally, a $41.9 million deferred tax liability is included in other long-term liabilities as of March 31, 2013.We do not expect the level of current liabilities to change from period to period in such a way as to require the use of significant cash in excess of normal requirements, except for $35.4 million in final (“balloon”) payments of principal on long-term debt maturing in the next 12 months, which is included in current portion of long-term debt as of March 31, 2013. Since 2008, we have refinanced and extended the terms of a substantial amount of our existing debt obligations.Balloon payments of principal on long-term debt maturing in the next 12 months are expected to be repaid, refinanced, or extended.Many of our debt instruments and leases contain “cross-default” provisions pursuant to which a default under one obligation can cause a default under one or more other obligations to the same lender or lessor.Such cross-default provisions affect the majority of our properties.Accordingly, any event of default could cause a material adverse effect on our financial condition if such debt or leases are cross-defaulted.From time to time, we have failed to comply with certain covenants in our financing and lease agreements relating generally to matters such as cash flow, debt, and lease coverage ratios, and certain other performance standards.In the future, we may be unable to comply with these or other covenants.If we fail to comply with any of these requirements and are not able to obtain waivers, our lenders could accelerate the repayment of the related indebtedness so that it becomes due and payable prior to its stated due date, and/or the lessors could terminate lease agreements. In the three months ended March 31, 2013 and 2012, we reported net cash provided by operating activities of $27.8 million and $26.2 million, respectively, in our condensed consolidated statements of cash flows.Net cash provided by operating activities has not always been sufficient to pay all of our long-term obligations and we have been dependent upon third-party financing or disposition of assets to fund operations.We cannot guarantee that, if necessary in the future, such transactions will be available on a timely basis or at all, or on terms attractive to us. As discussed above, we expect to refinance or extend our balloon payments due in the next 12 months; however, if we are unable to do so, or if additional principal payments are required as a result of covenant violations, we believe the Company 13 EMERITUS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended March 31, 2013 and 2012 Table of Contents would be able to generate sufficient cash flows to support its operating and investing activities and financing obligations for at least the next 12 months by conserving its capital expenditures and operating expenses or selling communities or a combination thereof. In connection with Emeritus’ guarantees of certain debt and lease agreements, we are required at all times to maintain a minimum $25.0 million balance of unencumbered liquid assets, defined as cash, cash equivalents and/or publicly traded/quoted marketable securities.As a result, $25.0 million of our cash on hand is not available to fund operations and we take this into account in our cash management activities. As indicated in Note 5, we intend to repay a $30.0 million note payable to Ventas in the second quarter of 2013. Note 9. Fair Value Disclosures The following table presents information about our assets and liabilities measured at fair value on a recurring basis as of March 31, 2013 and December 31, 2012 and indicates the fair value hierarchy of the valuation techniques we have utilized to determine such fair value (in thousands): Quoted Prices in Significant Active Markets Other Significant Balance as of for Identical Observable Unobservable March 31, Assets (Level 1) Inputs (Level 2) Inputs (Level 3) Assets Investment securities - trading $ $
